DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. Amendments to the claims include new dependent Claims 22-24, which change the scope of the claimed invention, resulting in a modification of the previous prior art rejection for these claims.
On page 9 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the amendments made to the Abstract, Specification and claims regarding the previous objections and 112 rejections.  In response, the Examiner has withdrawn the previous objections and 112 rejections to the Specification, Abstract, and claims.   
On pages 9-11, Applicant discusses the previous 102/103 rejections on the claims.  Applicant argues that previous anticipatory reference Barry, Jr. et al., (“Barry”, US 2012/0175313), does not disclose “a size exclusion filter” as claimed in independent Claims 1, 6 & 10 but rather a “leukoreduction filter”.  Applicant argues that there is a “clear” distinction between a leukoreduction filter and a size exclusion filter because leukoreduction filters remove leukocytes and larger platelet clumps, but not smaller platelet clumps.  Also, Applicant goes on to state that leukoreduction filters are not as simple in design as size exclusion filters, and that there are several drawbacks using the leukoreduction filter.  Applicant concludes that Barry does not explicitly disclose the filter as in paragraph [0033] as a “size reduction filter”, in which the passage indicates that it removes clots and cellular aggregations that occur during blood processing.   In response, the Examiner notes that the term “size exclusion filter” is broad, based on the instant Specification definition which states that: “the size exclusion filter 26 may be configured to remove particles greater than the size of a platelet (e.g., red blood cells and white blood cells, along with platelet clumps)”, (See page 5, Specification).  The Examiner notes that this definition indicates that the filter in Barry which removes leukocytes, which are “white blood cells” and “greater than the size of a platelet” as admitted by Applicant, would read upon a “size exclusion filter”.   Thus, the Examiner finds Applicant’s remark here unpersuasive because the “leukoreduction filter” of Barry reads upon the “size exclusion filter” as demonstrated in the Specification here.  The Examiner also notes that having a more complex design for leukoreduction filters does not mean that it does not read upon the broader limitation of “a size exclusion filter” because “leukoreduction filters’ already excluded based on size.  Again, the Examiner finds Applicant’s remark here unpersuasive.
Applicant also argues that Barry does not disclose “separated platelets as being conveyed through the filter material” but “rather only describes…the platelets as flowing through the leukoreduction filter”.  Applicant argues that the separated platelets are pumped through cassette 28 from port PO6 to port PO4, where the flow path is separated by various valves that “must remain closed” to isolate the separated platelets from the fluid contained in plasma pump PU2.  The Examiner does not rely upon this filter 32 in the current prior art rejection so this remark is now moot.
Regarding new Claims 22-24 as discussed by Applicant on page 11, the Examiner notes that the combination of new secondary reference Yoshida, (WO2016/172645), with Barry reads upon these claims.  The Examiner also notes that these claims introduce new matter issues as indicated in the 112 rejection section below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 22-24 recite that “a leukoreduction filter…is omitted” in each of the claim.  However, this type of limitation is an explicitly negative limitation that excludes “a leukoreduction filter” from being part of the system that must also be clearly supported in the Specification of the instant application.  Upon reviewing the Specification, the Examiner does not see any language that the invention explicitly excludes a “leukoreduction filter” from being part of the system.  The Examiner notes that page 8 of the Specification discusses using size exclusion filters or leukoreduction filters in which one or the other may be used.  The Examiner does not see any indication by Applicant that leukoreduction filters are intentionally omitted/excluded from the system in this passage.  
Thus, the Examiner considers Claims 22-24 to be new matter, and are rejected for doing so.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14, 16, 17, 19 & 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barry, Jr. et al., (“Barry”, US 2012/0175313).
Claims 1-3 & 5 are directed to a disposable processing circuit, an apparatus or device type invention group.
Regarding Claims 1-3 & 5, Barry discloses a disposable processing circuit configured for use in combination with a reusable hardware apparatus including a separation device, (Blood Processing Device 14, Fluid Circuit 12 and Case 18, See Figure 1 & 2, See paragraph [0029] & [0030]), the processing circuit comprising: 
a processing chamber configured to receive a fluid including plasma and platelets, (Blood Processing Chamber 66, See Figure 2, See paragraph [0037]), and associable with said separation device of said reusable hardware apparatus for separation of platelets from at least a portion of another constituent of said fluid including said plasma and platelets, (Blood Processing Chamber 66, Centrifuge Station 44, In-Process Container 80, See Figure 4 or 5, See paragraph [0049] & [0037]); 
a size exclusion filter in downstream fluid communication with the processing chamber and configured to remove platelet clumps from separated platelets conveyed therethrough from the processing chamber, (In-line Leukoreduction Filter 68, See Figures 2 or 3, and See paragraphs [0037] or [0033]); 
a platelet storage container in downstream fluid communication with the size exclusion filter and configured to receive filtered platelets from the size exclusion filter, (Platelet Collection Container 60, See Figure 2, See paragraph [0037]); and 
an additive container in upstream fluid communication with the size exclusion filter, (Plasma Collection Container 62, See Figure 2, See paragraphs [0037] & [0038]).
Additional Disclosures Included:
Claim 2: The disposable processing circuit of claim 1, further comprising a cassette, wherein the processing chamber and the additive container are in fluid communication with the size exclusion filter through the cassette, (Cassette 28 in fluid communication with Processing Chamber 66 and Plasma Collection Container 52, See Figures 1 & 2, and See paragraphs [0036]-[0038]).
Claim 3: The disposable processing circuit of claim 1, wherein the size exclusion filter is connected to the platelet storage container by a tubing segment, (Platelet Collection Container 60 has in-line Leukoreduction Filter 68, See Figure 2, See paragraph [0037], [0087] & [0090]).
Claim 5: The disposable processing circuit of claim 1, wherein the additive container is configured to receive said plasma from the processing chamber, (Plasma Collection Container 62 receives plasma from Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Claims 6-9 & 16-19 are directed to a system for collection of platelets, an apparatus or device type invention group.
Regarding Claims 6-9 & 16-19, Barry discloses a system for the collection of platelets, (See paragraph [0085]), comprising: 
a disposable processing circuit, (Fluid Circuit 12, See Figure 1 & 2, See paragraph [0029] & [0030]), including 
a processing chamber, (Blood Processing Chamber 66, See Figure 2, See paragraph [0037]),
a size exclusion filter in downstream fluid communication with the processing chamber, (In-line Leukoreduction Filter 68, See Figures 2 or 3, and See paragraphs [0037] or [0033]),
a platelet storage container in downstream fluid communication with the size exclusion filter, (Platelet Collection Container 60, See Figure 2, See paragraph [0037]), and 
an additive container in upstream fluid communication with the size exclusion filter, (Plasma Collection Container 62, See Figure 2, See paragraphs [0037] & [0038]); and 
a reusable hardware apparatus including a separation device, (Blood Processing Device 14 and Case 18, See Figure 1 & 2, See paragraph [0029] & [0030]), and a controller, (Controller 16, See Figure 1 & 2, See paragraph [0031]), wherein the controller is configured to operate the hardware apparatus to 
convey a fluid including plasma and platelets into the processing chamber, (Whole Blood via Umbilicus 92 into Chamber 66, See Figure 1, 2, 4 & 5, See paragraph [0049] & [0050]),
separate said platelets from at least a portion of another constituent of the fluid in the processing chamber using the separation device, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049] & [0050]),
convey separated platelets through the size exclusion filter to remove platelet clumps from the separated platelets, (Platelets separated in Leukoreduction Filter 68 on way to Platelet Collection Chamber 66, See Figures 2 & 5, See paragraph [0090]),
collect filtered platelets in the platelet storage container, (Platelet Collection Chamber 66, See Figures 2 & 5, See paragraphs [0085], [0086] & [0090]), and 
convey an additive from the additive container through the size exclusion filter and into the platelet storage container, (Plasma from Plasma Collection Container 62 enters conduit with Leukoreduction Filter 68 to Platelet Collection Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Additional Disclosures Included:
Claim 7: The system of claim 6, wherein the separation device comprises a centrifuge, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049] & [0050]).
Claim 8: The system of claim 6, wherein the controller is further configured to operate the hardware apparatus to draw whole blood into the processing circuit from a blood source, (See paragraphs [0062] & [0063]), and said fluid comprises anticoagulated whole blood, (Anticoagulant Chamber 48 adds anticoagulant to whole blood, See Figures 2, 7A/7B, See paragraph [0065]).
Claim 9: The system of claim 6, wherein said at least a portion of another constituent of the fluid comprises red blood cells, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070] & [0072]).
Claim 16: The system of claim 6, wherein the disposable processing circuit further includes a cassette, with the processing chamber and the additive container being in fluid communication with the size exclusion filter through the cassette, (Cassette 28 in fluid communication with Processing Chamber 66 and Additive Solution Container 50, See Figures 1 & 2, and See paragraphs [0036]-[0038]).
Claim 17: The system of claim 6, wherein the size exclusion filter is connected to the platelet storage container by a tubing segment, (Platelet Collection Container 60 has in-line Leukoreduction Filter 68, See Figure 2, See paragraph [0037], [0087] & [0090]).
Claim 19: The system of claim 6, wherein the additive comprises separated plasma conveyed into the additive container from the processing chamber, (Plasma Collection Container 62 receives plasma from Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Claims 10-14 & 21 are directed to a disposable processing circuit, an apparatus or device type invention group.
Regarding Claims 10-14 & 21, Barry discloses a method for collecting platelets, (See paragraph [0085]), comprising: 
providing a fluid from a fluid source, (See paragraphs [0062] & [0063]), including plasma and platelets, (See paragraphs [0070], [0072] & [0073]); 
separating platelets from at least a portion of another constituent of the fluid, (Centrifuge Station 44 acting upon Processing Chamber 66 and separates platelets from red blood cells, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070], [0072] & [0073]); 
conveying the separated platelets through a size exclusion filter to remove platelet clumps from the separated platelets, (Platelets separated in Leukoreduction Filter 68 on way to Platelet Collection Chamber 66, See Figures 2 & 5, See paragraph [0090]); 
collecting the filtered platelets in a platelet storage container, (Platelet Collection Chamber 66, See Figures 2 & 5, See paragraphs [0085], [0086] & [0090]); and 
conveying an additive through the size exclusion filter and into the platelet storage container, (Plasma from Plasma Collection Container 62 enters conduit with Leukoreduction Filter 68 to Platelet Collection Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Additional Disclosures Included:
Claim 11: The method of claim 10, wherein said separating said platelets from at least a portion of another constituent of the fluid comprises separating platelet-rich plasma from said at least a portion of another constituent of the fluid, (Centrifugal Station 44 acting on Processing Chamber 66, See Figure 2 & 7A/7B, See paragraph [0070]), and the separated platelets comprise platelet-rich plasma, (See paragraph [0073]).
Claim 12: The method of claim 10, wherein said separating said platelets from at least a portion of another constituent of the fluid comprises separating platelet-rich plasma from said at least a portion of another constituent of the fluid, (Centrifugal Station 44 acting on Processing Chamber 66, See Figure 2 & 7A/7B, See paragraph [0073]), separating the platelet-rich plasma into concentrated platelets and platelet-poor plasma, (See paragraph [0074]), and resuspending the concentrated platelets, (See paragraph [0083]), and the separated platelets comprise resuspended platelets, (See paragraph [0083]).
Claim 13: The method of claim 10, wherein the separated platelets are separated from the at least a portion of another constituent of the fluid by centrifugation, (Centrifuge Station 44 acting upon Processing Chamber 66 and separates platelets from red blood cells, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070], [0072] & [0073]).
Claim 14: The method of claim 10, wherein the fluid comprises anticoagulated whole blood, (Anticoagulant Chamber 48 adds anticoagulant to whole blood, See Figures 2, 7A/7B, See paragraph [0065]), and said at least a portion of another constituent of the fluid comprises red blood cells, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070] & [0072]).
Claim 21: The method of claim 10, wherein the additive comprises plasma separated from the fluid, (Plasma Collection Container 62 receives plasma from Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Radwanski et al., (“Radwanski”, US 2014/0037750).
Claim 4 is directed to a disposable processing circuit, an apparatus or device type invention group.
Regarding Claim 4, Barry discloses the disposable processing circuit of claim 1, but does not explicitly disclose wherein the additive container includes a synthetic platelet storage media.
Radwanski discloses a processing circuit, (See Abstract and See paragraph [0097], Radwanski), wherein the additive container includes a synthetic platelet storage media, (See paragraphs [0096] & [0098], Radwanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable processing circuit of Barry by incorporating 
wherein the additive container includes a synthetic platelet storage media
as in Radwanski because “reducing the amount of residual plasma in platelet concentrate and then combining the plasma-reduced concentrate with a synthetic storage medium may have advantages, such as preserving the in vivo viability of platelets and achieving extended storage time of such platelets”, (See paragraph [0024], Radwanski).
Claim 18 is directed to a system for the collection of platelets, an apparatus or device type invention group.
Regarding Claim 18, Barry discloses the system of claim 6, but does not explicitly disclose wherein the additive includes a synthetic platelet storage media.
Radwanksi discloses a system, (See Abstract and See paragraph [0023], Ohashi), wherein the additive includes a synthetic platelet storage media, (See paragraphs [0096] & [0098], Radwanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Barry by incorporating 
wherein the additive includes a synthetic platelet storage media
as in Radwanski because “reducing the amount of residual plasma in platelet concentrate and then combining the plasma-reduced concentrate with a synthetic storage medium may have advantages, such as preserving the in vivo viability of platelets and achieving extended storage time of such platelets”, (See paragraph [0024], Radwanski).
Claim 20 is directed to a method for collecting platelets, a method type invention group.
Regarding Claim 20, Barry discloses the method of claim 10, but does not explicitly disclose wherein the additive includes a synthetic platelet storage media.
Radwanski discloses a method, (See Abstract and See paragraph [0097], Radwanski), wherein the additive includes a synthetic platelet storage media, (See paragraphs [0096] & [0098], Radwanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Barry by incorporating 
wherein the additive includes a synthetic platelet storage media
as in Radwanski because “reducing the amount of residual plasma in platelet concentrate and then combining the plasma-reduced concentrate with a synthetic storage medium may have advantages, such as preserving the in vivo viability of platelets and achieving extended storage time of such platelets”, (See paragraph [0024], Radwanski).
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Yoshida et al., (“Yoshida”, WO 2016/172645).
Claim 22 is directed to a disposable processing circuit, an apparatus or device type invention group.
Regarding Claim 22, Barry discloses the disposable processing circuit of claim 1, but does not disclose wherein a leukoreduction filter is omitted.
Yoshida discloses wherein a leukoreduction filter is omitted, (See paragraph [0073], [0078], & [0085], Yoshida; Examiner interprets paragraph [0073] to state that the membrane for size exclusion may be added to connect together components of blood storage devices or blood collection kits, instead of being used with leukocyte reduction filters because these are presented as alternative options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable processing circuit of Barry by incorporating wherein a leukoreduction filter is omitted as in Yoshida because “there is a need for improved anaerobic blood storage bags that can provide for the ingression of oxygen through the tubing associated with blood collection kits”, (See paragraph [0010], Yoshida), to provide “additional levels of quality control”, (See paragraph [0011], Yoshida).
Claim 23 is directed to a system for the collection of platelets, an apparatus or device type invention group.
Regarding Claim 23, Barry discloses the system of claim 6, but does not disclose wherein a leukoreduction filter is omitted from the disposable processing circuit.
Yoshida discloses wherein a leukoreduction filter is omitted from the disposable processing circuit, (See paragraph [0073], [0078], & [0085], Yoshida; Examiner interprets paragraph [0073] to state that the membrane for size exclusion may be added to connect together components of blood storage devices or blood collection kits, instead of being used with leukocyte reduction filters because these are presented as alternative options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable processing circuit of Barry by incorporating wherein a leukoreduction filter is omitted from the disposable processing circuit as in Yoshida because “there is a need for improved anaerobic blood storage bags that can provide for the ingression of oxygen through the tubing associated with blood collection kits”, (See paragraph [0010], Yoshida), to provide “additional levels of quality control”, (See paragraph [0011], Yoshida).
Claim 24 is directed to a method for collecting platelets, a method type invention group.
Regarding Claim 24, Barry discloses the system of claim 10, but does not disclose wherein use of a leukoreduction filter to filter the separated platelets is omitted.
Yoshida discloses wherein use of a leukoreduction filter to filter the separated platelets is omitted, (See paragraph [0073], [0078], & [0085], Yoshida; Examiner interprets paragraph [0073] to state that the membrane for size exclusion may be added to connect together components of blood storage devices or blood collection kits, instead of being used with leukocyte reduction filters because these are presented as alternative options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable processing circuit of Barry by incorporating wherein use of a leukoreduction filter to filter the separated platelets is omitted as in Yoshida because “there is a need for improved anaerobic blood storage bags that can provide for the ingression of oxygen through the tubing associated with blood collection kits”, (See paragraph [0010], Yoshida), to provide “additional levels of quality control”, (See paragraph [0011], Yoshida).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779